Title: To George Washington from Major General William Heath, 6 September 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Sept. 6. 1776

Since Enclosing my other Letter I am informed that several Houses are left with large Quantities of valuable Furniture (in particular at Delancy’s) which are in danger it is said of being plundered, there were also on that Farm about Ten Horses, more than half of which are already taken away—Such practices surely ought to be restrained—Wou’d it not be much better for the Quarter Master General, to take the Horses into his Custody, than to have them thus plundered away, I beg that there may be one General Order respecting this matter, as it will prevent such abuses as ought not to be practised, and puts a Stop to

continual Complaints, I wish to know your Excellency’s pleasure on this Account. I have the honor to be &c.

Wm Heath

